 1                                                                  The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   HDK INVESTMENTS, LLC, a Washington                 Case No. 2:20-cv-00462
     limited liability company,
10                                                      STIPULATED MOTION AND ORDER
                           Plaintiff,                   EXTENDING CASE DEADLINES
11
            v.                                          NOTE ON MOTION CALENDAR:
12                                                      April 3, 2020
     GREEN SKY LABS (USA) LLC, a Colorado
13   limited liability company; GREEN SKY LABS
     INC., a Canadian Corporation,
14
                           Defendants.
15

16          Plaintiff HDK Investments, LLC (“HDK”) and defendants Green Sky Labs (USA) LLC
17   (“GSL USA”) and Green Sky Labs Inc. (GSL Canada), jointly move this Court to continue the
18   current case deadlines for approximately 45 days, so that they may engage in good faith settlement
19   negotiations that may resolve this dispute without the need for additional court intervention.
20          HDK filed its Complaint on February 24, 2020 in the Superior Court of Washington for
21   King County. HDK served the summons and Complaint on GSL USA on February 27, 2020.
22   HDK also delivered a copy of the summons and Complaint to the address of GSL Canada on
23   February 28, 2020, although by filing this stipulation, the parties take no position as to whether
24   GSL Canada has been properly served. GSL USA filed a Notice of Removal on March 27, 2020,
25   removing the matter to this Court. Pursuant to Fed. R. Civ. P. 81(c)(2)(C), GSL USA’s deadline
26   to respond to the Complaint is April 3, 2020. The parties are still corresponding regarding whether


     STIPULATED MOTION AND ORDER EXTENDING
     CASE DEADLINES - 1
     Case No. 2:20-cv-00462
 1   service was perfected on defendant GSL Canada. HDK believes was service was proper and

 2   effective on GSL Canada. GSL Canada reserves the right to assert service was not proper and

 3   effective.

 4            At this time, the parties are engaged in good faith negotiations to discuss a potential

 5   settlement to this litigation. The parties agree that mediation would be valuable in resolving this

 6   dispute, but they recognize that the outbreak of COVID-19 will delay their efforts to hold a

 7   mediation. Pursuant to Rule 16(b)(4) and LCR 16(b)(6), good cause exists to continue the case

 8   deadlines. The parties are engaging in good faith settlement communications, but the various
 9   orders mandating social distancing will delay the parties’ ability to conduct a mediation. The
10   parties have contacted a potential mediator, and have also engaged in direct communications about
11   areas of potential agreement between the parties. The parties are waiting for the mediator to
12   confirm potential dates for mediation as well as utilizing available teleconferencing technology to
13   conduct the mediation. The parties anticipate mediation to commence within the next 45 days.
14   The parties wish to avoid incurring attorneys fees’ on court filings that will be unnecessary if they
15   are able to negotiate a mutual resolution to this dispute. To ensure all involved remain safe, but
16   also that the case remains on track toward completion, the parties request that the current deadlines
17   be extended approximately 45 days as outlined below.
18            Accordingly, subject to the Court’s approval, the parties agree as follows: The case

19   deadlines, as established by filing the Notice of Removal (Dkt. No. 1) should be continued as set

20   forth below.

21
                                                                  Existing            Proposed
22    Event                                                       Deadline            Deadline
23    Deadline for Properly Served Parties to                     April 3, 2020       May 18, 2020
      Respond to Complaint
24

25    Deadline to File Jury Demand                                April 10, 2020      May 26, 2020

26    Deadline to File Motion for Remand                          April 27, 2020      June 11, 2020



     STIPULATED MOTION AND ORDER EXTENDING
     CASE DEADLINES - 2
     Case No. 2:20-cv-00462
 1          STIPULATED to this 3rd day of April, 2020.

 2   KARR TUTTLE CAMPBELL                           DLA PIPER LLP (US)
 3
     s/ Paul Richard Brown                          s/ David Freeburg
 4   Paul Richard Brown, WSBA No. 19357             Andrew R. Escobar, WSBA No. 42793
     Nathan T. Paine, WSBA No. 34487                David Freeburg, WSBA No. 48935
 5   Daniel T. Hagen, WSBA No. 54015                Virginia Weeks, WSBA No. 55007
     701 Fifth Avenue, Suite 3300                   701 Fifth Avenue, Suite 6900
 6   Seattle, Washington 98104                      Seattle, Washington 98104-7029
     Tel:     206.223.1313                          Tel:     206.839.4800
 7   Fax:     206.682.7100                          Fax:     206.839.4801
     E-mail: pbrown@karrtuttle.com                  E-mail: andrew.escobar@us.dlapiper.com
 8   E-mail: npaine@karrtuttle.com                  E-mail: david.freeburg@us.dlapiper.com
     E-mail: dhagen@karrtuttle.com                  E-mail: virginia.weeks@us.dlapiper.com
 9
     Attorneys for Plaintiff HDK Investments, LLC   Attorneys for Defendants
10                                                  Green Sky Labs (USA) LLC and
                                                    Green Sky Labs Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATED MOTION AND ORDER EXTENDING
     CASE DEADLINES - 3
     Case No. 2:20-cv-00462
 1                                                 ORDER

 2          It is so ORDERED.

 3          Dated this _6th_ day of April, 2020.

 4

 5
                                                      A
                                                      Marsha J. Pechman
 6                                                    United States Senior District Judge
 7
     Presented by:
 8
 9   DLA PIPER LLP (US)
     s/ David Freeburg
10
     Andrew R. Escobar, WSBA No. 42793
11   David Freeburg, WSBA No. 48935
     Virginia Weeks, WSBA No. 55007
12   701 Fifth Avenue, Suite 6900
     Seattle, Washington 98104-7029
13   Tel:     206.839.4800
     Fax:     206.839.4801
14   E-mail: andrew.escobar@us.dlapiper.com
     E-mail: david.freeburg@us.dlapiper.com
15   E-mail: virginia.weeks@us.dlapiper.com

16   Attorneys for Defendants
     Green Sky Labs (USA) LLC and
17   Green Sky Labs Inc.

18   AND BY

19   KARR TUTTLE CAMPBELL

20   s/ Paul Richard Brown
     Paul Richard Brown, WSBA No. 19357
21   Nathan T. Paine, WSBA No. 34487
     Daniel T. Hagen, WSBA No. 54015
22   701 Fifth Avenue, Suite 3300
     Seattle, Washington 98104
23   Tel:     206.223.1313
     Fax:     206.682.7100
24   E-mail: pbrown@karrtuttle.com
     E-mail: npaine@karrtuttle.com
25   E-mail: dhagen@karrtuttle.com

26   Attorneys for Plaintiff HDK Investments, LLC



     STIPULATED MOTION AND ORDER EXTENDING
     CASE DEADLINES - 4
     Case No. 2:20-cv-00462
